Title: From John Adams to Susanna Boylston Adams Clark Treadway, 28 May 1822
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



My dear Grandaughter
Montizillo May 28. 1822.

Give my thanks & a kiss to Miss Susan for reminding her mother to write to her Grandfather. Your lovely letter of May 21. reached me this morning. You are indeed a great traveller for your age and your letters will do more honor to your Country than the  printed travels of Europeans, which come out in such numbers, wearing such sombre colours; Wherever you go every thing is smiling & pleasant. You find kind & assiduous friends in every place & you are sensible of & grateful for all their benevolence.
Utica is indeed becoming a great mart, & a splended, populous & oppulent City. Your description of the scenery on the N river is very delicious. We have nothing here to communicate to you worth your knowing except that we are all in good health & especially excepting that your two cousins John & Charles are here for a short vacation. Fo Long enough indeed for them  but too short for me. For their presence enlivens my hours very much for besides they carry me out to ride & write letters for me who cannot write this with my own hand as I ardently wish but rough–rugged palsy forbids me. I shall scarcely be able to make put my mark at the close of it. Your accounts of your hopes for you mother & of your sister’s looks & the childrens loveliness are is charming to me.
The prosperity of the State of New-York is the admiration of every body & I fear the envy of some. Not to me for I am an American & nothing American is foreign or indifferent to me.
I rejoice that you have so lively & grateful a sense of the kindnesses you received in the District of Columbia, in Philadelphia in Utica & every where else. It is a proof of a good heart, & a good understanding.
Miss Marstons Academy enjoys a good reputation and is in a state of flourishing, prosperity, & increase. Our young Ladies are taking lessons of a Miss Brenard in drawing at the same time that they are attending Miss Marston. The sunday school suffers something from your absence; but on your return in the fall, which we wish & expect with pleasure will revive your opportunities of doing good.
Tomorrow is our election & the weather is very fine but the drought is very severe; though as we ought to be thankful at all times for all things we ought to be thankful for that for it is undoubtedly for the Public good: though we are too apt to whimper a little too ungratefully & unphilosophically.
I hope theological controversies do not rage in your neighbourhood; they are carried on here with some zeal but with great candour & moderation in general. Dr Ware & Dr Woods are now on the arena and they conduct like able & gentlemanly combatants.
Louisa has been upon a visit to Boston—returned last night in smart health & happiness.
Suppose Miss Susan should write a letter to her Great Grandfather. Mrs. Dawes is here by water from Baltimore with a very fine Baby.
I am / Your affectionate Grandfather
John Adams—